Citation Nr: 1101944	
Decision Date: 01/18/11    Archive Date: 01/26/11

DOCKET NO.  09-14 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a right knee 
disability, and if so, whether the reopened claim should be 
granted.

2.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for hepatitis, and 
if so, whether the reopened claim should be granted.

3.  Entitlement to service connection for a left knee disability.

4.  Entitlement to a compensable disability rating for bilateral 
hearing loss disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 	


INTRODUCTION

The Veteran had active military service from April 1953 to April 
1955.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from an August 2007 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

The Veteran was scheduled for a videoconference hearing before a 
member of the Board in December 2010.  He failed to report for 
the scheduled hearing without explanation.  He has not requested 
that the hearing be rescheduled.  Therefore, his request for a 
Board hearing is deemed to be withdrawn. 

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2010).

The issues of whether new and material evidence has been received 
to reopen claims of entitlement to service connection for a right 
knee disability and hepatitis, and of entitlement to a 
compensable disability rating for bilateral hearing loss 
disability are addressed in the REMAND following the order 
section of this decision.


FINDING OF FACT

No left knee disability has been present during the pendency of 
this claim.


CONCLUSION OF LAW

A left knee disability was not incurred in or aggravated by 
active service and its incurrence or aggravation during active 
service may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2010), and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2010), provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate the 
claim.  As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that the plain language of 38 
U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to 
the VCAA be provided "at the time" that, or "immediately 
after," VA receives a complete or substantially complete 
application for VA-administered benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 119 (2004).  

The timing requirement enunciated in Pelegrini applies equally to 
the initial-disability-rating and effective-date elements of a 
service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

The record reflects that the Veteran was mailed a letter in March 
2007 advising him of what the evidence must show and of the 
respective duties of VA and the claimant in obtaining evidence.  
The March 2007 letter also provided the Veteran with appropriate 
notice with respect to the disability-rating and effective-date 
elements of his claim.

The Board also finds the Veteran has been afforded adequate 
assistance in response to his claim.  The record reflects that VA 
made attempts to obtain the Veteran's service treatment records 
(STRs) from the National Personnel Records Center (NPRC).  
However, the Veteran's STRs were destroyed by fire, and so, are 
not available.  The Veteran was made aware of this fact for the 
first time in a February 2006 letter.  The Veteran submitted 
several letters providing information necessary to attempt to 
recreate his service treatment records.  Numerous attempts to 
obtain the records identified by the Veteran were made by VA and 
no additional records were received.  In May 2009, VA made a 
formal finding of unavailability of the Veteran's STRs.  Neither 
the Veteran nor his representative has identified any outstanding 
evidence, to include medical records, which could be obtained to 
substantiate the claim.  The Board is also unaware of any such 
evidence.

Additionally, the Board acknowledges that the Veteran has not 
been provided a VA examination in response to his claim of 
entitlement to service connection for a left knee disability.  
Additionally, no VA medical opinion has been obtained in response 
to this claim.  VA is obliged to provide a VA examination or 
obtain a medical opinion when: (1) there is competent evidence 
that the Veteran has a current disability (or persistent or 
recurrent symptoms of a disability), (2) there is evidence 
establishing that the Veteran suffered an event, injury or 
disease in service or has a disease or symptoms of a disease 
within a specified presumptive period, (3) the evidence indicates 
that the current disability or symptoms may be associated with 
service or with another service-connected disability, and (4) 
there is not sufficient medical evidence to make a decision.  See 
38 C.F.R. § 3.159(c)(4); see also Charles v. Principi, 16 Vet. 
App. 370 (2002).

In this regard, as discussed below, the evidence of record fails 
to indicate that the Veteran has a left knee disability.  
Therefore, the Board finds that the medical evidence currently of 
record is sufficient to decide the claim and no VA examination or 
medical opinion is warranted.  

In sum, the Board is satisfied that any procedural errors in the 
RO's development and consideration of the claim were 
insignificant and non prejudicial to the Veteran.  Accordingly, 
the Board will address the merits of the claim.

Legal Criteria

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).

Where a veteran served for at least 90 days during a period of 
war or after December 31, 1946, and manifests arthritis to a 
degree of 10 percent within one year from the date of termination 
of such service, such disease shall be presumed to have been 
incurred or aggravated in service, even though there is no 
evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the Secretary. The Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary. When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary shall 
give the benefit of the doubt to the claimant. 38 U.S.C.A. § 
5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990).  To deny a claim on its merits, the evidence 
must preponderate against the claim. Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

As noted above, the Veteran's STRs have been destroyed by fire at 
the NPRC and are not available for review.  The Veteran has 
reported that he dislocated his left knee while in training 
during active service and that he received treatment for this 
problem while in active service.  The Board has found no reason 
to doubt the Veteran's credibility.  However, there is no post-
service medical evidence suggesting the presence of any left knee 
disability.  Moreover, the Veteran has not alleged that he has 
had a continuity of left knee symptoms since his discharge from 
service or that he has had any left knee symptoms during the 
period of this claim.  

The incurrence of an injury in service is not enough to establish 
the Veteran's entitlement to service connection.  Without proof 
of a present disability, there can be no valid claim.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Court has 
held that the requirement for service connection that a current 
disability be present is satisfied when a claimant has a 
disability at the time a claim for VA disability compensation is 
filed or during the pendency of that claim even though the 
disability resolves prior to the Secretary's adjudication of the 
claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  
In this case, there is no lay or medical evidence of the presence 
of a left knee disability at any time during the pendency of this 
claim.  Therefore, the claim must be denied.


ORDER

Entitlement to service connection for a left knee disability is 
denied.


REMAND

The Board finds that additional development is required before 
the Veteran's remaining claims on appeal are decided.

The Veteran originally filed his claims of entitlement to service 
connection for a right knee disability and hepatitis in September 
2005.  In a February 2007 rating decision, the Veteran was denied 
entitlement to service connection for both a right knee 
disability and hepatitis.  In February 2007, VA received a 
statement from the Veteran in which he explicitly asked VA to 
consider claims of entitlement to service connection for a 
bilateral knee disability and for hepatitis.  In an August 2007 
rating decision, the originating agency confirmed and continued 
the previous denial of the Veteran's claims of entitlement to 
service connection for a right knee disability and for hepatitis.  
VA received the Veteran's notice of disagreement with the August 
2007 rating decision in July 2008.   

In March 2006, the United States Court of Appeals for Veterans 
Claims (Court) held that because the terms "new" and "material" 
in a new and material evidence claim have specific, technical 
meanings that are not commonly known to VA claimants, when 
providing the notice required by the VCAA, it is necessary, in 
most cases, for VA to inform claimants seeking to reopen a 
previously and finally disallowed claim of the unique character 
of the evidence that must be presented.  Kent v. Nicholson, 20 
Vet. App. 1, 9-10 (2006).

The Board finds that the February 2007 rating decision denying 
the Veteran entitlement to service connection for a right knee 
disability and hepatitis is a final denial as the Veteran did not 
file a timely notice of disagreement with that action.  
Therefore, the Veteran should have been provided notice with 
respect to the requirements to reopen a previously disallowed 
claim of entitlement prior to the August 2007 rating decision.  
However, the Board notes that the Veteran has not received notice 
that satisfies the requirements set forth in Kent.

With regard to the Veteran's claim of entitlement to a 
compensable disability rating for bilateral hearing loss 
disability, the Board notes that the Veteran was last afforded a 
VA audiological examination in September 2006.  The Veteran filed 
his claim for an increased rating in February 2007 and was not 
provided another VA examination in response to his claim.  Of 
record is a July 2008 treatment note from the Veteran's private 
ear and throat doctor.  In the note, Dr. M.M. reported that the 
Veteran had moderate to severe sensorineural hearing loss and 
that he had been advised to consider the option of a hearing aid.  
A review of the September 2006 VA examination report does not 
indicate that the Veteran reported that he had been advised to 
try hearing aids.  The fact that in July 2008 he was advised to 
do so is an indication that the Veteran's bilateral hearing loss 
disability might have increased in severity since his last VA 
examination.  

Therefore, the Board finds that the Veteran should be afforded a 
new VA examination to determine the current level of severity of 
all impairment resulting from his service-connected bilateral 
hearing loss disability.  

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the following 
actions:

1.	The RO or the AMC should provide the 
Veteran and his representative with notice 
in compliance with 38 U.S.C.A. § 5103 (a) 
and 38 C.F.R. § 3.159 (b), to specifically 
include notice that is in compliance with 
Kent v. Nicholson, 20 Vet. App. 1, 9-10 
(2006).

2.	The RO or the AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified, but not 
provided by the Veteran, to include any 
pertinent VA or private treatment records 
that are not already of record.  If it is 
unable to obtain any such evidence, it 
should so inform the Veteran and his 
representative and request them to submit 
the outstanding evidence.

3.	Then, the Veteran should be afforded a VA 
examination by an examiner with 
appropriate expertise to determine the 
current level of severity of all 
impairment resulting from the Veteran's 
service connected bilateral hearing loss 
disability.  The claims file must be made 
available to and reviewed by the examiner.  
Any indicated studies should be performed.  
The RO or the AMC should ensure that the 
examiner provides all information required 
for rating purposes.  In particular, the 
examiner should be instructed to provide 
an assessment of the functional effects of 
the disability on the Veteran's daily 
activities and an assessment of the 
effects of the disability in an 
occupational setting.

4.	The RO or the AMC should undertake any 
other development it determines to be 
warranted.

5.	Then, the RO or the AMC should 
readjudicate the issues on appeal.  If the 
benefits sought on appeal are not granted 
to the Veteran's satisfaction, a 
Supplemental Statement of the Case should 
be furnished to the Veteran and his 
representative and they should be afforded 
the requisite opportunity to respond.  
Thereafter, if indicated, the case should 
be returned to the Board for further 
appellate action. 

By this remand, the Board intimates no opinion as to any final 
outcome warranted.  

The Veteran need take no action until he is otherwise notified, 
but he may furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 
369 (1999).

As noted above, this case has been advanced on the Board's 
docket.  It also must be afforded expeditious treatment by 
the RO or the AMC.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2010).



______________________________________________
Shane A Durkin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


